

117 HR 3432 IH: School Safety Drill Research Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3432IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Perlmutter (for himself, Mrs. Murphy of Florida, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to enter into an agreement with the National Academies to conduct a study on the possible mental health effects of a lockdown drill or active shooter drill in elementary and secondary schools, and for other purposes.1.Short titleThis Act may be cited as the School Safety Drill Research Act of 2021.2.FindingsCongress finds the following:(1)The Pew Research Center found that 57 percent of teenage students worry about the possibility of a shooting happening at their school.(2)The National Center for Education Statistics found that 96 percent of public schools in the United States conducted lockdown drills in 2015 and 2016.(3)According to Steve Schlozman, a professor of psychiatry at Harvard Medical School, children in proximity to frightening circumstances are at risk for lasting symptoms, including everything from worsening academic and social progression to depression, anxiety, poor sleep, post-traumatic symptomatology and substance abuse.. 3.Study and report on mental effects of lockdown drill or active shooter drill in elementary and secondary schools(a)In generalThe Secretary of Education shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies shall conduct a study on the mental health effects resulting from a lockdown drill or active shooter drill in elementary and secondary schools.(b)ElementsThe study conducted under subsection (a) shall include—(1)an assessment of the extent to which a lockdown drill or active shooter drill results in adverse psychological effects on students, faculty, and staff of elementary and secondary schools;(2)a comparison of the mental effects of a lockdown drill or active shooter drill, including—(A)the effects of active shooter simulations, full-scale lockdowns, and secured-perimeter lockouts; (B)the effects of announced versus unannounced drills; and(C)the effects of drills of varying frequencies;(3)an analysis of the effects of a lockdown drill or active shooter drill on— (A)students of different ages or grade levels; and(B)students with intellectual or developmental disabilities;(4) the identification of best practices for—(A)accommodating—(i)students of different ages and grade levels;(ii)students and staff with a history of prior trauma;(iii)students for whom English is a second language; and(iv)students with developmental and physical disabilities; (B)training faculty and staff to recognize traumatic stress reactions;(C)the provision of mental health supports during and after a drill by a school-based mental health services provider;(D)discussing school violence with students; and(E)keeping parents and the community informed about drills, including—(i)the type of information communicated to parents, emergency dispatchers, and the community before and after a drill; and(ii)the resources given to assist parents in talking with children about concerns or fears related to violence at school; and(5)an analysis of other studies and reports examining the effects of a lockdown drill or active shooter drill on student and staff mental health.(c)ReportThe agreement entered into under subsection (a) shall include a requirement that, not later than 18 months after the date of enactment of this Act, the National Academies shall—(1)compile a report on the results of the study conducted under subsection (a);(2)make such report publicly available on the website of the National Academies; and(3)provide a briefing to Congress on the results of the study conducted under subsection (a).(d)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to carry out this Act.(e)DefinitionsIn this Act, the following definitions apply:(1)Active shooter simulationThe term active shooter simulation means a drill in which acts mimicking an active shooter situation are simulated, including any of the following: (A)The activation of emergency alarms.(B)The presence of an active shooter or law enforcement officer, or both, inside a school.(C)The firing of a gun with blanks.(D)The sound of a gun being fired.(E)An attempt by an intruder to breach classroom doors inside a school.(F)The expectation that individuals inside the school will fight an intruder.(2)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Full-scale lockdownThe term full-scale lockdown means a drill in which all doors of a school are locked, all windows of the school are covered, and students and faculty must remain silent and hidden, but in which an active shooter is not simulated. (4)Lockdown drill or active shooter drillThe term lockdown drill or active shooter drill means a procedure in which a school practices an emergency protocol designed to protect students and faculty against assault by an armed assailant.(5)Mental health services providerThe term mental health services provider means a State-licensed or State-certified school counselor, school psychologist, or school social worker, or a mental health professional qualified under State law to provide mental health services to children and adolescents.(6)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)Secured-perimeter lockoutThe term secured-perimeter lockout means a drill in which the outside building doors of a school are locked and there is no entry or exit allowed to or from the school, but teachers continue with instruction.